Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre US 5,067,671.

Regarding claim 1 McIntyre teaches an inclining aircraft ejection seat assembly, comprising: 
a curved ejection rail (4/4’ of figures 1 and 11); and 
an ejection seat having a guide disposed on a side of the ejection seat configured to travel along an arcuate path in mating alignment with the curved ejection rail (ejection seat 2 with guides 10/12/18 as shown at least in figures 1-3);
but does not specify and change a configuration of the ejection seat from a reclining position to an inclining position prior to ejection.


Regarding claim 2, McIntyre teaches the inclining aircraft ejection seat assembly of claim 1, wherein the guide comprises a roller (column 3 line 2).

Regarding claim 3, McIntyre teaches the inclining aircraft ejection seat assembly of claim 1, but does not specify wherein the reclining position comprises a zero-gravity position.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the aircraft in an orientation so as to provide the seat in a position at zero-gravity, in order to reduce stress on the occupant of the seat; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 4, McIntyre teaches the inclining aircraft ejection seat assembly of claim 1, wherein at least one of a first seat angle of the inclining position is between approximately 70-90° in reference to a horizontal reference plane (see annotated figure 1 below) and a second seat angle of the reclining position is between approximately 10-70° in reference to the horizontal reference plane (see annotated figure 11 below).

    PNG
    media_image1.png
    338
    378
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    254
    283
    media_image2.png
    Greyscale


Regarding claim 5, McIntyre teaches the inclining aircraft ejection seat assembly of claim 1, but does not specify wherein the curved ejection rail is curved at a constant radius throughout its length.
	However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide various orientations of the curve, in order to accommodate various environments that the seat is ejected from, to compensate for the various types of loads (as described by McIntyre column 4 lines 12-25); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 6, McIntyre teaches the inclining aircraft ejection seat assembly of claim 1, but does not specify wherein the curved ejection rail is a multi-curved curvilinear ejection rail having a first section formed at a first radius and a second section formed at a second radius that is different than the first radius.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide various orientations of the curve, in order to accommodate various environments that the seat is ejected from, to compensate for the various types of loads (as described by McIntyre column 4 lines 12-25); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.


However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide various orientations of the curve, in order to accommodate various environments that the seat is ejected from, to compensate for the various types of loads (as described by McIntyre column 4 lines 12-25); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 8, McIntyre teaches the inclining aircraft ejection seat assembly of claim 1, wherein the ejection seat further comprises multiple guides disposed on the side of the ejection seat (as described in the claim 1 rejection above).

Regarding claim 9, McIntyre teaches the inclining aircraft ejection seat assembly of claim 8, wherein the multiple guides are configured to travel along the arcuate path (as previously described).

Regarding claim 10, McIntyre teaches the inclining aircraft ejection seat assembly of claim 8, but does not teach wherein an intermediate guide of the multiple guides extends past a back surface of the ejection seat.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide various orientations of the guides, in order to accommodate various environments that the seat is ejected from, to compensate for the various types of loads (as described by McIntyre column 4 lines 12-25); since shifting the position of the guides would not have modified the operation of the device in an unknown manner, and applicant has not disclosed any significance to this position of the intermediate guide within their disclosure.


but does not specify a first distance between the first guide and the second guide exceeds a second distance between the second guide and the third guide.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide various orientations of the guides, in order to accommodate various environments that the seat is ejected from, to compensate for the various types of loads (as described by McIntyre column 4 lines 12-25); since shifting the position of the guides would not have modified the operation of the device in an unknown manner.

Regarding claim 17, McIntyre teaches a method of inclining an aircraft ejection seat prior to a launch sequence, comprising: reclining the aircraft ejection seat in a reclining position along an ejection rail; and inclining the aircraft ejection seat into an inclining position along the ejection rail prior to launching the aircraft ejection seat; wherein the ejection rail is at least one of curved and comprised of a curved section and a linear section (see previous rejections).

Regarding claim 18, McIntyre teaches the method of inclining the aircraft ejection seat of claim 17, wherein a seat angle of the reclining position is between approximately 10-70° in reference to a horizontal reference plane (see previous rejections).

Regarding claim 19, McIntyre teaches the method of inclining the aircraft ejection seat of claim 17, wherein a seat angle of the inclining position is between approximately 70-90° in reference to a horizontal reference plane (see previous rejections).

Regarding claim 20, McIntyre teaches the method of inclining the aircraft ejection seat of claim 17, wherein at least one of a first seat angle of the inclining position is between approximately 70-90° in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644